 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   ELIZABETH ROONEY,                                  Case No. 1:21-cv-00190-DAD-SAB

11                   Plaintiff,                         ORDER GRANTING REQUEST FOR
                                                        EXTENSION OF TIME TO FILE
12           v.                                         DISPOSITIONAL DOCUMENTS

13   COSTCO WHOLESALE CORPORATION,                      (ECF No. 13)

14                   Defendant.

15

16          On May 5, 2021, the Court ordered the parties to file dispositional documents within

17 thirty (30) days. (ECF No. 12.) On June 2, 2021, the parties filed a request for an additional

18 thirty (30) days to complete the settlement in this matter to resolve potential issues regarding

19 Medicare reimbursement. (ECF No. 13.)
20          Accordingly, finding good cause, it is HEREBY ORDERED that:

21          1.      The request to extend the time to file dispositional documents is GRANTED; and

22          2.      The parties shall file dispositional documents within thirty (30) days of the date

23                  of entry of this order.

24
     IT IS SO ORDERED.
25

26 Dated:        June 3, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
